Citation Nr: 1637298	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  08-24 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right hip disorder to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a left hip disorder to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for a bilateral ankle disorder to include as secondary to a service-connected disability. 

4.  Entitlement to service connection for a bilateral foot disorder to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified at a video conference hearing before the Board in February 2010.  However, the Veterans Law Judge that had presided over his February 2010 hearing, however, and that authored the prior remands of his claims, is no longer employed by the Board.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2015).  Consequently, in May 2014, the Veteran was notified of that Judge's status and of the consequent options, including the right to have another hearing before a different Judge that will ultimately decide the appeal.  In July 2014, the Veteran indicated he wanted another hearing before another Veterans Law Judge.  On August 2014, the Veteran was provided with a new hearing before the undersigned Veterans Law Judge, and a copy of the transcript has been associated with the claims file.

The Board remanded the Veteran's claims for additional development in April 2010, September 2012, and June 2013.

In October 2014, the Board denied the Veteran's claims.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued a Memorandum Decision that vacated the Board's decision and returned the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Veteran appealed the Board's October 2014 denial of his claims for service connection for a right hip disorder, left hip disorder, bilateral ankle disorder, and bilateral foot disorder, including consideration as secondary to a service-connected disability.  In March 2016, the Court vacated the October 2014 Board decision because the Board had failed to ensure compliance with its June 2013 remand order for an addendum opinion.  The Court remanded the appeal for compliance with the Board's June 2013 remand and to allow the Veteran to submit any new evidence pertaining to these claims.

The Veteran has argued that his currently diagnosed mild degenerative arthritis of the hips, ankles, and feet is secondarily related to his service-connected lumbar spine and varicose vein conditions, or a combination thereof.  Specifically, he maintains that these service-connected conditions, either individually or collectively, have caused pain in his left leg which resulted in alteration to his gait, which, in turn, caused or aggravated arthritis in his hips, ankles, and feet.

In June 2013, the Board remanded the Veteran's appeal to obtain an addendum opinion addressing, most pertinently, whether the Veteran's bilateral hip, ankle, and foot disorders are caused or aggravated by his service-connected varicose vein disorder or service-connected lumbar spine disorder, or by both of these service-connected conditions in combination with each other.

In July 2013, a VA addendum opinion was obtained.  With respect to whether the claimed conditions were secondarily caused or aggravated by the Veteran's service-connected lumbar spine disorder, the examiner opined that no medical evidence or studies show that back pain causes arthritis in the lower extremities, explaining that age, natural predisposition, and morbid obesity fully accounted for the Veteran's arthritis in his hips, ankles, and feet.  

With respect to whether the claimed conditions were secondarily caused or aggravated by the Veteran's service-connected varicose vein disorder, the July 2013 examiner concluded that it was less likely than not that these claimed conditions were caused or aggravated by his varicose vein condition.  The examiner conceded that the Veteran has a moderately altered gait but stated that when it became altered was unknown, despite the Veteran's report that he began to limp in the 1990s.  The examiner also found that the Veteran's arthritis was a likely large contributor to his current gait pattern, despite finding that the Veteran's varicose veins cause him significant pain and edema and acknowledging the Veteran's report that his varicose veins cause him to limp.  Additionally, the examiner affirmed that it is believable that the Veteran's lower extremity pain is due to his varicose veins and edema but not common for this to result in an altered gait.  However, the examiner theorized that even if the Veteran's varicose veins and edema did alter his gait, such effects would be very minimal and not likely constant, explaining that it is not common for individuals to experience altered gait from varicose veins and edema.  Ultimately, the examiner concluded that it is "not common or expected for varicose veins and resulting edema and pain to significantly alter biomechanics to the degree to cause arthritis in the feet/ankles/knees or hips or contribute to back pain."

The July 2013 examiner further found that the claimed conditions were not secondarily caused or aggravated by both service-connected disorders because the Veteran's varicose vein and lumbar spine conditions together would not have resulted in an sufficient alteration of gait to cause issues with the hips, ankles, and feet feet/ankles, knees and hips.  Rather, the examiner determined that the Veteran's age, natural predisposition, and long history of morbid obesity would be the cause of these conditions. 

The Board finds that the July 2013 examiner's opinion does not adequately address whether the Veteran's service-connected varicose veins aggravated his claimed condition.  The examiner's findings on this question are confusing and either incomplete or inconsistent: acknowledging that the Veteran has an altered gait, that his varicose veins cause him significant pain and edema, and that it is "believable" that his varicose veins and edema could cause lower extremity pain, while simultaneously finding that lower extremity pain and edema would not commonly result in an altered gait but that, if such were the case here, the effects of the Veteran's varicose veins on his gait would be minimal.  Further, as noted by the Court, the examiner failed altogether to answer whether the Veteran's varicose vein condition, with its resulting pain and edema, aggravated arthritis in his hips, ankles, and feet.  Additionally, the Veteran submitted an August 2013 private medical opinion from Dr. A. E. Delbridge in support of his appeal which has not yet been reviewed by any VA examiner, and the Board's review of the record reveals that other medical evidence, as noted below, should also be given more careful consideration by an examiner.  For these reasons, remand is necessary for compliance with the Court's March 2016 Memorandum Decision.

While on remand, the AOJ should obtain any outstanding VA or non-VA treatment records identified by the Veteran, including any VA treatment records dating from August 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claims for service connection for bilateral hip, ankle, and foot disorders.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from August 2013 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain an addendum medical opinion from the July 2013 VA examiner (or, if the examiner is unavailable, a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  A notation to the effect that this review has taken place should be made in the evaluation report.  

The examiner is requested to provide the following opinions:

(A) Is it at least as likely as not (i.e., at least a 50 percent probability or higher) that the Veteran's bilateral hip, ankle, and foot disorders were caused by OR aggravated (i.e., permanently worsened beyond normal progression) by the Veteran's service-connected lumbar spine disorder?  In answering, the examiner is asked to consider and address the significance, if any, of the following:
* The Veteran's statements from May 2010, March 2011, July 2011, March 2013, April 2013, September 201, and August 2014.
* An October 2010 VA examination report (finding that the Veteran's gait abnormalities, pain, and possible left leg radiculopathy are at least as likely as not caused or related to his service-connected back injury from service.
* November 2012 VA examination report (including the Veteran's allegation that he began limping in the 1990s due to left leg pain and swelling).

(B) Is it at least as likely as not (i.e., at least a 50 percent probability or higher) that the Veteran's bilateral hip, ankle, and foot disorders were caused by OR aggravated (i.e., permanently worsened beyond normal progression) by the Veteran's service-connected varicose vein disorder?  In answering, the examiner is asked to consider and address the significance, if any, of the following:
* The Veteran's statements dating February 2010, May 2010, March 2011, July 2011, March 2013, April 2013, September 2013, and August 2014.
* VA examination reports dating April 1995, October 1995, February 1996, December 1997, and May 1999 (each reflecting the Veteran's reports of lower extremity pain and swelling, particularly of the left leg). 
* Two December 1999 letters from Dr. R. Adams (opining that the Veteran's chronic left leg pain & edema due to varicosities resulted in difficulty walking or standing)
* A November 2012 VA examination report (including the Veteran's allegation that he began limping in the 1990s due to left leg pain and swelling).
* An August 2013 medical opinion of Dr. A. E. Delbridge.

(C) Is it at least as likely as not (i.e., at least a 50 percent probability or higher) that the Veteran's bilateral hip, ankle, and foot disorders were caused by OR aggravated (i.e., permanently worsened beyond normal progression) by the Veteran's service-connected lumbar spine and varicose vein disorders, in combination?  In answering, the examiner is asked to consider and address the significance, if any, of the above-cited evidence.

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it. 

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training).

All opinions provided must be thoroughly explained, and an adequate rationale reached must be provided for any conclusions.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the 
preceding paragraphs, all of the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

